DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
 
Information Disclosure Statement
The IDS filed 12/11/2020 has been considered in part because the NPL authored by Yanoo has no associated English translation.

The IDS filed 1/28/2021 has been entered and considered.  The KRAMER reference includes disclosure particularly relevant to applicant's inventive concept.

Response to Arguments

The 1st argument from bottom page 19 – middle page 22 asserts that Labor as modified by Meier does not teach  each desktop application executing on behalf of the logged-on user account is configured to access resources by requesting execution of service processes assigned to different respective service accounts,
To the contrary, in [0284] Labor discloses requesting to a plurality accessible COM servers  for access to a resource until an appropriate one of the plurality of accessible COM server processes provides the access.


The remaining arguments are duplicative.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.

Claims 1,8-9, 12, 14-17, 45,51-54, 60,61,64-66, and 70 are rejected under 35 U.S.C. 103 as being unpatentable over LABORCZFALVI et al (US 2006/0075381 hereinafter “Labor”) in view of Meier (US 2007/0204346) hereinafter Meier

As to claim 1, Labor discloses computer device including:
 	a memory 
[0076] “a memory element” 
see also [0309]
 adapted to store
 non-transitory operating system configuration data 
[0116] rules engine e.g. provided as relational database
and a plurality of custom service accounts; 
[0280 ] isolation scope
			in view of [0279] isolation environment 200

 a processor; [0059] “embodiment of a computer” includes a processor

0059] operating system 100
that executes on the processor according to the configuration data 
[0129] the rules engine may include configuration data
and [0285] administrator-defined configuration data

 to execute [0292] invoking execution of application programs via graphical icon
(i) one or more desktop applications 
[0059] application programs
in view of [0273] Widows operating system ‘title of the window in the title bar’
		in view of [0299] desktop
     in a desktop namespace
[0002] resources provided by the system layer 108 are available to any Application
in view of  [0059] separate groups in further view of [0060] layered sub-scopes
     on the computer device
              [0059] a computer
     on behalf of a logged-on [0065] login session
     user account
Fig 2B user context 110, user context 120, and user context 130

	and to execute [0274] components execute in the process of the caller or in a separate process
(ii)a plurality of service processes 
[0076] service process  plural i.e. see [0084] all of the processes
in view of [0274] software components: 
see  [0285] the ICLSID returned by the daemon may be created based on the 
     configuration data
		see also [0274] wherein the daemon is the broker for request for COM object creation
in a service namespace 
[0279] the isolating environment 200  
in view of [0278] activation context e.g. in-process, out-of-process 
and [0086] virtualized  access 
that is partitioned from
                 [0077] to launch a process into a selected isolation scope
                 in view of  [0082] per thread isolation may be used for services
the desktop namespace
[0002] resources provided by the system layer 108 are available to any Application
in view of  [0059] separate groups
on the computer device
	 [0001] this invention relates to managing execution of software by computers

wherein the operating system [0059] operating system 100
assigns 
[0280] an isolated CLSID i.e. ICLSID is created for each out-of-process COM server that is launched into an isolation scope		
according to the configuration data 
[0077] the launcher accepts as input a specification of the desired isolation scope
each of the plurality of service processes 
[0076] service process
in view of  [0274] software components  which may be embodied as a COM server
to one of the plurality of custom service accounts 
[0280 ] isolation scope
		in view of [0279] isolation environment 200

the plurality of custom service accounts… 
each [0076] service process(es)  
                       in view of  [0279] each out of process COM server launched into an isolation scope
have a respective preset fixed set of operating system privileges associated therewith, 
[0076] rules associated with the desired isolation scope
in view of [0129] permission data is stored in the rules engine
in view of [0090] – [0094] disclosing structures and embodiments of rules
in further view of [0095] wherein permission data is associated therewith to determine if 
modifications are allowed.
in further view of [0095] wherein If the permission data indicates that the candidate resource may 
be modified, a user-scoped copy of the candidate instance of the native resource is made…identified as the literal instance and is opened and returned to the requestor
each respective set of operating system privileges
[0076] rules associated with the desired isolation scope
granting access
[0095] wherein permission data is associated therewith to determine if modifications are allowed.
in view of  Fig 2C step 292
to a respective limited subset of resources
[0095] if the permission data indicates that the candidate resource may be modified, a user-
scoped copy of the candidate instance of the native resource is made…identified as 
the literal instance and is opened and returned to the requestor
defined in 
Fig 3A step 305  isolate 
in view of  [0086] 
in further view of [0082] per-thread isolation may be used for Services and Com Servers
the service namespace 
[0279] the isolating environment 200  
in which the plurality of service processes [0076] service process(es)  
execute [0287] instantiation of a COM server using a parameter to identify the activation context

	and wherein each desktop application  [0104] application instances
from among the one or more desktop applications [0059] application programs
	executing [0292] invoking execution of application programs
on behalf of the logged on [0065] login session
user account Fig 2B user context 110, user context 120, and user context 130
is configured to access resources
[0106] if the resource may be modified, an application copy of the candidate instance of the native 
resource is made
see also [0095] if the permission data indicates that the candidate resource may be modified, a 
user-scoped copy of the candidate instance of the native resource is made…identified as the literal instance and is opened and returned to the requestor
from among the resources [0002] native resources
defined 
Fig 3A step 305  isolate 
in view of  [0086] 
in further view of [0082] per-thread isolation may be used for Services and Com Servers
in the service namespace
[0279] the isolating environment 200  


by [0284] if the request cannot be satisfied by an in-process COM server, the appropriate instance of the 
   COM server to use is identified
requesting [0278] an application instantiates a COM server
execution [0287] instantiation of a COM server using a parameter to identify the activation context
of the service processes [0076] service process(es)  
assigned to different [0279] different isolation scope
respective service accounts
[0280 ] isolation scope
	 from among the plurality of custom service accounts
		[0279] isolation environment 200 allows multiple instances of com servers,  each in a different 
isolation scope

[[wherein, the custom service accounts do not have interactive logon privileges.]]

Labor does not particularly disclose
wherein, the custom service accounts do not have interactive logon privileges.

Meier teaches
wherein, the custom service accounts [0132] least privilege account
do not have interactive logon privileges. [0132] services that do not authenticate

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Meier into Labor with the motivation of augmenting Labor’s ([0076] rules associated with the desired isolation scope) with Meier’s ‘least privilege account’.  Labor provides restricted access and/or copies of resources via an isolation scope.  Labor’s isolation scope performing the claimed ‘limiting the service process to a set of preset operating system privileges of the custom service account’  However, Meier provides extended capabilities to Labor’s [0076] rules (i.e. [0090] ‘ignore’, ‘redirect’, or ‘isolate’.)  For example,  Meier[0259]  provides a least privileged account that ‘have the minimum set of permissions necessary to allow them to perform their legitimate functionality’ which may improve Labor’s  [0076] service process / [0274] software components as taught by Meier in [0132] ‘If a service is run, it is particularly important to make sure that it is secure and maintained.  To do so, the service should be run using a least privilege account.’  The advantage being taught by Meier in [0096] wherein ‘Elevation of privilege attacks occur when an attacker runs code by using a privileged process account including [0098] over-privileged service accounts.

Moreover, Labor’s disclosure of a service indicates that they do not have interactive logon privileges. 
[0275] a client passes a request to a broker to handle activation requests of a COM server
	[0280] an out-of-process COM server is launched into an isolation scope
In this case, the client was initiated by a user with interactive logon privileges.  However, since the client gets a reference to the COM server via the broker, the COM server executing in an isolation environment corresponds to ‘the custom service accounts do not have interactive logon privileges’ because the user does not interact directly with the COM server or the underlying software component instance.

However, Labor does not explicitly disclose in [0076] or [0274] a service that does not have interactive logon privileges.

0132] to clarify that a service may be software that does not authenticate a client and therefore should derive their privileges to a ‘least privilege account’ which corresponds to the claimed  the custom service accounts do not have interactive logon privileges.

As to claim 8 Labor discloses, 
wherein the operating system enforces a requirement 
that communications between
processes running in the desktop namespace [0276] COM client
and processes running in the service namespace
	[0278] COM server instantiated using out-of-process activation context
must be implemented via interprocess communications
	[0278] CSCM returns a reference to that COM server to the caller
in view of [0255] “interprocess communication”
 

Claim 9 is rejected on the basis on previously presented in the rejection of claim 1 in view of [0007] wherein Labor discloses a method of isolating access by an application program which corresponds to “a desktop process” and further wherein “an application isolation scope” further corresponds to “each of the plurality of user accounts”.

Moreover, Meier discloses interactive logon privileges for a user account 
[0115] user account ….strong password policies…audit login failures



 As to claim 12, Labor discloses 
wherein the operating system enforces a rule that processes running in the desktop namespace([0064] an application executing) cannot be elevated in operating system privileges without explicit authorization([0064] sub-scope override) of an authenticated user whose account has the elevated privileges([0065] system administrator). 

As to claim 14, Labor discloses 
wherein the computer device further includes a local memory storage unit ([0282] hard disk) that stores service files or service folders (fig 2A 102), 
and wherein the operating system enforces a rule that prevents processes running in the desktop namespace from writing to service files or service folders stored in the local memory storage unit.
([0066] operating system permissions deny access to applications of native resources (see [0002] native resources include 102))

As to Claim 15, Labor discloses 
a desktop ([0299]) including a user interface ([0292])
the operating system enforces a rule that prevents any of the service processes from directly accessing that desktop. ([0299], processes do not have access to the desktop)

As to Claim 16, Labor discloses wherein messages originating at desktop applications include user identity information that identifies a user of a desktop application([0280]CLCID is created for each COM server launched into an isolations scope…having properties of a GUID; see also [0061] a user isolation scope provides a user specific view of a native resource;  therefore the CLCID corresponds to user identity information because it is unique and it is hierarchically linked to a user isolation scope  as described in [0062]), 
and wherein the user identity information follows messages through multiple processes to their final destination ([0278] CLSID is passed to the CSCM), including through a service process that accesses the communications port ([0285] COM server exists on a remote computer) to send the message via a communications link. ([0278] “out of process on a remote computer”)

As to Claim 17, Labor discloses 
wherein at least either of (i) the operating system privileges [[and/]] or (ii) the access permissions associated with one or more processes used to forward the message to a message recipient are independent of the user identity information, ([0066] aggregated view is a function of system scope, application scope, and user scope which corresponds to being independent of the user identity because portions of the aggregated view are independent of the user see also [0062])

 and wherein the user identity information ([0066] specific users) does control access permissions ([0066] operating system permissions) to process control objects ([0066] native resources including [0002] objects 106).



Claim 45 is rejected on the basis presented in the rejection of claims 1, 7 and 8.

Claim 51 is rejected on the basis presented in the rejection of claim 14
Claim 52 is rejected on the basis presented in the rejection of claim 15.
Claim 53 is rejected on the basis presented in the rejection of claim 16
Claim 54 is rejected on the basis presented in the rejection of claim 17
Claim 58 is rejected on the basis presented in the rejection of claims 1 and 16.  
Claim 59 is rejected on the basis presented in the rejection of claim 16
Claim 60 is rejected on the basis presented in the rejection of claim 17
Claim 61 is rejected on the basis presented in the rejection of claim 17
Claim 64 is rejected on the basis presented in the rejection of claim 14
Claim 65 is rejected on the basis presented in the rejection of claim 15
Claim 66 is rejected on the basis presented in the rejection of claim 17

Claims 2-6, 18-23, 25, 27-34, 36, 39-41, 43-44, 55-57, and 67-69  are rejected under 35 U.S.C. 103 as being unpatentable over Labor in view of Meier in further view of Flyntz (US 6389542 hereinafter “Flyntz”)

As to claim 2, Labor and Meier teaches the subject matter pointed out in the above 103 rejection of parent claim 1.
As to claim 2,  Labor nor Meier does not disclose
wherein the computer device further includes one or more communications ports and a local memory storage unit, and wherein each of the service processes that is capable of communicating with a communications port does not have privilege to write to the local memory storage unit. 

Flyntz teaches
wherein the computer device (fig 2) further includes
one or more communications ports (fig 2, 12 and 17) 
and a local memory storage unit (fig 2 10 and 15 as well as C4 line 23 “hard drive” ), 

and another service process (a different one of Flyntz multiple users suggested in C16 24 - 27) 
that has privilege(C2 48-50 “smart card owner’s allowed security privileges”)
 to write to the local memory storage unit (C4 23 – 25 "allow access to the hard drive")

Moreover in C4 19-30, Flyntz teaches a set of access privileges which could allow a user access to a hard drive but not to the modem or network interface card.

Therefore Labor and Meier as modified by Flyntz teaches
and wherein each of the service processes that is capable of communicating with a communications port does not have privilege to write to the local memory storage unit by incorporating Flyntz approach to security as describe in C4 42-53 into Labor’s system layer 108 of fig 2B which is the operating system layer for operating system 100 (see [0059] ) which one of ordinary skill in the art would understand would be responsible to manage the communications ports of Flyntz as performed by the "Microsoft Windows family of operating systems" disclosed by Labor[0187] )

It would therefore have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Flyntz into Labor with the motivation of combining previously known prior art elements to yield a predictable result because the example described in   C4 19-25 of Flyntz is an obvious variation of the functionality disclosed by Labor in [0168] wherein file access that may be denied or granted (based on rules  see [0166]) is analogous to Flyntz’s example in C4 19-25 wherein access may be granted to the hard drive but not the modem.

Claim 3 is rejected on the basis previously presented in the rejection of claim 2 wherein floppy drive 23 corresponds to an external media port and removable storage corresponds to a floppy disk.  In view of C4 22-25, floppy drive 23 is a simple substitution for the cited hard drive which would yield predictable results.

Claim 4 is rejected on the basis previously presented in the rejection of claims 2 and 3 wherein a further service process corresponds to Labor’s cited “other software components” described in [0274] which allow software components to be access by clients via a common broker object.   In other words, Labor discloses service processes which, in view of Flyntz C4 19-30, may provide access to certain hardware resources of a computer systems via a COM object also known as native resources (see [0002]); however as shown in figs 3A and 3B, Labor discloses that requests to access virtualized resources(step 302) may be denied (step 364) depending on the scope of the requestor relative to the scope of the resource (i.e. does the resource exist within the scope (see [0095])).  It is therefore obvious that Labor as modified by Flyntz teaches one service process not having privilege to communicate with a further service process(i.e. [0255] interprocess communications) because the privilege is a function of the scope visibility taught by Labor as illustrated in figs 3A and 3B (see [0095]).  In other words, the privilege is determined by the existence (i.e. visibility) of the called object within the scope of the calling object.

Claims 5 and 6 are rejected on the basis previously presented in the rejection of claims 2 – 4.

Claim 18 is rejected on the basis presented in the rejection of claims 1 and 2.  

With respect to the additional limitations below, Labor discloses 
an operating system [0059] operating system 100
that provides services
[0076] service process
in view of  [0274] software components  
and [0285] the ICLSID returned by the daemon may be created based on the configuration data
		in view of [0274] wherein the daemon is the broker for request for COM object creation
to one or more applications
	[0003] application 112, 114 as shown in Fig 2A
in view of [0278] an application acting as a COM client instantiates a COM server
	in view of [0072] an application

wherein defines the capabilities and privileges
	[0090] rule is a triple comprising filter field, action field, and data field
further in view of [0088] operating system provide capability to plug filter into system 
driver stack
of the first and second processes
[0280] the isolated CLSID i.e. ICLSID  is created for each out of process COM server that is launched into an isolation scope
when spawned or run  [0076] launching the process
by the operating system [0059] operating system 100
are defined independently
	[0278] out of process activation context
[0275] client request to a broker to handle activation requests of a COM server
in view of  [0077] the launcher is specifically designed to launch a process into a selected isolation scope which corresponds to  ‘defined independently’
of  privileges defined 
[0076] rules associated with the desired isolation scope
and [0059] unique view of native resources
	in view of [0059] user isolation layer 240 as shown in Fig 2A
for the user account
	Fig 2B user context 110, user context 120, and user context 130
and [0278] application acting as a COM client
	in view of  [0274] components may executed in the process of the caller
and  privileges defined for the one or more applications
[0076] rules associated with the desired isolation scope
and [0059] unique view of native resources
	in view of [0059] application isolation layer 220 as shown in Fig 2A
	in further view of [0003] application 112, 114 as shown in Fig 2A


a particular application configured to access resources by requesting execution of two or more service processes
	[0284] if the request cannot be satisfied by an in-process COM server, the appropriate instance of the COM 
server to use is identified
Claim 19 is rejected on the basis presented in the rejection of claim 14. 
Claim 20 is rejected on the basis presented in the rejection of claim 14 
Claim 21 is rejected on the basis presented in the rejection of claim 3. 
Claim 22 is rejected on the basis presented in the rejection of claim 4. 
Claim 23 is rejected on the basis presented in the rejection of claim 5. 
Claim 25 is rejected on the basis presented in the rejection of claim 8. 
Claim 27 is rejected on the basis presented in the rejection of claim 12
Claim 28 is rejected on the basis presented in the rejection of claim 14
Claim 29 is rejected on the basis presented in the rejection of claim 16
Claim 30 is rejected on the basis presented in the rejection of claim 15. 
Claim 31 is rejected on the basis presented in the rejection of claims 1, 5, and 18. 
Claim 32 is rejected on the basis presented in the rejection of claim 19
Claim 33 is rejected on the basis presented in the rejection of claim 20
Claim 34, 40, and 41 are rejected on the basis presented in the rejection of claim 1, 6, and 18. 
Claim 36 is rejected on the basis presented in the rejection of claim 8. 
Claim 39 is rejected on the basis presented in the rejection of claim 15.
Claim 43 is rejected on the basis presented in the rejection of claim 8.

As to claims 55-57, Labor teaches all the subject matter pointed out in the above 103 rejection of parent claim 45.
Claim 55 is rejected on the basis presented in the rejection of claim 2
Claim 56 is rejected on the basis presented in the rejection of claim 3
Claim 57 is rejected on the basis presented in the rejection of claims 2-6.
As to claims 67-69, Labor teaches all the subject matter pointed out in the above 103 rejection of parent claim 58.
Claim 67 is rejected on the basis presented in the rejection of claim 2
Claim 68 is rejected on the basis presented in the rejection of claim 4
Claim 69 is rejected on the basis presented in the rejection of claim 57
Claims 10,11,26 , 37, 38, 46-50, 62 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Labor in view of Meier in further view of Kass et al (US 2012/0066512 hereinafter “Kass”)
As to claim 10, Labor and Meier teach the subject matter pointed to in the above 103 rejection of parent claim 9.
As to claim 10, 
Labor discloses
	the one or more user accounts
Fig 2B user context 110, user context 120, and user context 130
			the set of operating system privileges
	[0076] rules associated with the desired isolation scope
in view of [0129] permission data is stored in the rules engine
Neither Labor or Meier teach
wherein the one or more user accounts include a standard user account
wherein the set of operating system privileges assigned to standard user accounts does not include 
elevated operating system privileges.
Kass teaches 
a standard user account [0002]

wherein the set of operating system privileges assigned to standard user accounts does not include 
elevated operating system privileges. [0002] – [0004]

Labor combined with Kass as modified by Kass teach
wherein the one or more user accounts include a standard user account
because
	In [0002], Labor discloses what is understood as a standard desktop operating paradigm wherein 
Fig 1A  applications 112 and 114 may ‘open, create, read, copy, modify, and delete data files 150, 152’, the data files being referred to as native resources.  Moreover,  Labor[0059] also discloses a ‘pass-through’ isolation scope explained clearly in [0091] as an isolation scope wherein the action field of the isolation scope’s rule (i.e. the claimed operating system privileges) has a value of ‘ignore’ wherein in such case ‘the request is passed unaltered to the system layer as if no isolation environment exists’.  
	therefore
In view of Kass[0002], teaching the claimed ‘standard user account’ which according to applicant’s specification[0046]  means an account that does not include ‘administrator privileges’, Labor’s pass-through isolation scope corresponds to the claim of  ‘wherein the one or more user accounts include a standard user account’ because ‘if no isolation environment exists’ as disclosed by Labor in [0091], there is no opportunity to virtualize access to resources and the operation of the system reverts to that as shown in Fig 1A and described in [0002] which one or ordinary skill in the art would be a description of a ‘standard user account’
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the previously known prior art teachings of Labor and Meier with those of  Kass and in order to yield predictable results as suggested by Labor in [0284] with reference to “the rules engine and administrative settings” and [302] “administrator program” wherein Labor describes special circumstances wherein administrator settings or an administrator program is required suggesting that isolations scopes which are not describe with respect to administrator settings or an administrator program do not include administrator privileges and may therefore be considered as ‘standard’ as taught by Kass.

As to claim 11, Labor discloses

wherein processes started by processes running in the desktop namespace inherit the privileges of the starting process. ([0081] see first 3 lines)
Labor does not disclose
wherein the set of operating system privileges assigned to desktop applications when they are started are restricted to a set of operating system privileges associated with standard user accounts 
Kass teaches
wherein the set of operating system privileges assigned to desktop applications when they are started are restricted to standard user privileges ([0002])
Labor as modified by Kass teaches
wherein the set of operating system privileges assigned to desktop applications when they are started are restricted to a set of operating system privileges associated with standard user accounts 0002]) even if the user account under which the desktop application is started has elevated operating system privileges, (Labor [0060] scope is same for all applications regardless of the user)


Claim 26 is rejected on the basis presented in the rejection of claims 9 and 10 wherein the claimed “set separately” corresponds to claim 9 “interactive logon privileges”.  In other words launching an application in an “application isolation scope” as cited in the rejection of claim 9, decouples the resulting application privilege from the user account and from the operating system privilege.

As to claim 37, Labor and Meier teach the subject matter pointed to in the above 103 rejection of parent claim 35.
Claim 37 is rejected on the basis presented in the rejection of claim 26
Claim 38 is rejected on the basis presented in the rejection of claim 27

As to claim 46, Labor and Meier teach the subject matter pointed to in the above 103 rejection of parent claim 45.
Claim 46 is rejected on the basis presented in the rejection of claim 26.

As to claim 47, Labor and Meier teach the subject matter pointed to in the above 103 rejection of parent claim 45.
Claim 47 is rejected on the basis presented in the rejection of claim 26 wherein the claimed “identical set of operating system privileges” corresponds to Kass[0002] “limited rights (less privilege), often called a standard user account”)  and wherein the claimed “not dependent" corresponds to claim 26 "set separately")

Claim 48 is rejected on the basis presented in the rejection of claim 26

Claim 49 is rejected on the basis presented in the rejection of claim 47 wherein the claim general user corresponds to Kass [0002] “standard user account”.

Claim 50 is rejected on the basis presented in the rejection of claim 27

As to claim 62, Labor and Meier teach the subject matter pointed to in the above 103 rejection of parent claim 58.
Claim 62 is rejected on the basis presented in the rejection of claim 26
Claim 63 is rejected on the basis presented in the rejection of claim 27

Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Labor in view of Meier in further view of Shah et al (US 8402525 hereinafter Shah)
As to claim 71, Labor and Meier teach the subject matter pointed to in the above 103 rejection of parent claim 1.

As to Claim 71, 
Labor and Meier do not literally state
“the preset set of operating system privileges for each of the plurality of custom service accounts is defined based on the privileges needed by the service processes”

Shah teaches
wherein the preset set of operating system privileges(C6 line 50 “security token” as shown in  fig 3,  step 303) for each of the plurality of custom service accounts(C6 40-45 “subscribing application 11”) is defined based on the privileges needed(C7 line 17 “subscribers’ authority”)  by the service processes(C5 line 30 “one or more web services” as shown in  fig 3 web services 32) that are assigned to the custom service accounts

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Labor and Sha with the motivation of augmenting  Labor’s use of “isolation scope” as described in [0059] as a means to provide “a unique view of native resources”  with the capabilities of Shah’s  Agent 13 of fig 3 used in a similar manner as Labor’s isolation scope to provide a local “view” (i.e. “a unique view”)  of  remote web services (Shah fig 3, 32) thereby extending Labor’s functionality beyond [0059] “native resources” using the embodiment taught by Sha to include remote resources such as Sha’s web services 32.
Claims 13, 44 and 17 are  rejected under 35 U.S.C. 103 as being unpatentable over Labor in view of Meier in further view of Hunt (US 6629123 hereinafter “Hunt”)
As to claim 13, Labor and Meier teaches the subject matter pointed out in the above 103 rejection of parent claim 7.

As to claim 13, Labor discloses
	wherein the operating system enforces a requirement 
that communications between
processes running in the desktop namespace [0276] COM client
and processes running in the service namespace
	[0278] COM server instantiated using out-of-process activation context
must be implemented via interprocess communications
	[0278] CSCM returns a reference to that COM server to the caller
in view of [0255] “interprocess communication”

Labor nor Meier particularly disclose 
	how communications between  processes would be implemented

Hunt discloses  
communications between  processes would be implemented using interprocess communications 
	C11 59 – 65 COM supports cross-process communications 
 
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings Meier and Labor with those of Hunt.  Labor discloses the use of  COM communications between a COM client and COM Server.  One of ordinary skill in the art would understand that a ‘COM Server’ could be a ‘COM Client’ in a situation where a 1st COM Server had a need to communicate with a 2nd COM server.  One of ordinary skill in the art would understand there is nothing about COM that would preclude this arrangement.  However, Labor is silent on this embodiment.  Hunt teaches that COM may be used between processes which corresponds to the claimed ‘communications between  processes would be implemented using interprocess communications’ Therefore, the combination of Meier and Labor with Hunt represent elements previously known in the prior art combined to yield predictable results.

Claim 44 is rejected on the basis presented in the rejection of claim 13.

Claim 70 is rejected on the basis presented in the rejection of claim 7, 8, and 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431